Citation Nr: 0940278	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-21 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for cervical 
diskectomy and fusion with stenosis, currently rated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
sensory neuropathy of the left lower extremity, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran had verified honorable active service from July 
1975 to April 1977, January 1989 to September 1989, and June 
1990 to March 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the Veteran's 
claims on entitlement to increased ratings for cervical 
diskectomy and fusion with stenosis (currently rated 30 
percent disabling) and residuals of sensory neuropathy of the 
left lower extremity (currently rated 20 percent disabling).  

At the Veteran's May 2009 videoconference hearing before the 
Board, he presented testimony indicating that he was claiming 
entitlement to service connection for a disability of both 
hands that is manifested by loss of grip strength and the 
ability to perceive tactile feeling, bilaterally.  As this 
issue has not been adjudicated, it is referred to the RO for 
appropriate action.

In addition to cervical diskectomy and fusion with stenosis 
and residuals of sensory neuropathy of the left lower 
extremity, the Veteran is also presently service-connected 
for status post right (major) wrist bone fusion (currently 
rated 30 percent disabling), and scars of the right and left 
iliac crest, residual of bone graft donor site (each scar 
currently rated noncompensably disabling), for a combined 
disability rating of 60 percent.  The file contains 
statements from the Veteran indicating that he is also 
claiming entitlement to a total rating for individual 
unemployability due to his service-connected disabilities 
(TDIU), including a TDIU on an extraschedular basis.  This 
matter is therefore referred to the RO for appropriate 
action.  See Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. 
May 6, 2009) (per curiam); VAOPGCPREC 6-96 (1996).

For the reasons discussed below, the appeal of the claims for 
increased ratings for cervical diskectomy and fusion with 
stenosis and residuals of sensory neuropathy of the left 
lower extremity is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

The most recent VA medical examinations addressing the 
cervical spine and left lower extremity disabilities at issue 
were conducted in late December 2007 and early January 2008.  
At the Veteran's May 2009 videoconference hearing before the 
Board, he affirmatively reported that his cervical spine and 
left lower extremity symptoms had noticeably worsened since 
the time of the December 2007 - January 2008 examinations and 
requested that he be scheduled for a new medical examination 
to evaluate the current state of his service-connected 
disabilities of his cervical spine and left lower extremity.  

When there is evidence, including personal statements or 
testimony, that a disabling service-connected condition has 
worsened since the time it was last examined, a claimant may 
be entitled to a new VA examination.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  
As the Veteran is competent to present testimony describing 
his perceived symptomatology with respect to the cervical and 
left lower extremity disabilities at issue, especially with 
regard to subjective symptoms such as pain, numbness, and 
weakness, the Board finds that a remand for a new medical 
examination is warranted.

The Veteran also questioned the adequacy of the examinations 
for rating purposes, testifying that he did not recall seeing 
the examiner who tested his cervical spine's range of motion 
use a measuring instrument (i.e., a goniometer) to obtain the 
findings presented in the examination report.  The United 
States Court of Appeals for Veterans Claims (Court) in Barr 
v. Nicholson, 21 Vet. App. 303 (2007), determined that once 
VA undertakes the effort to provide an examination, it must 
provide an adequate one.  The Secretary's duty to make 
reasonable efforts to assist in obtaining evidence necessary 
to substantiate a claim for benefits pursuant to 38 U.S.C.A. 
§ 5103A(a)(1) (West 2002) includes providing an examination 
that is adequate for rating purposes.  In this regard, 38 
C.F.R. § 4.46 (2009) states that to ensure accurate 
measurement of the excursion of joints, the use of a 
goniometer in the measurement of limitation of motion is 
indispensable in VA examinations.  Therefore, the examiner 
who conducts the new medical examinations pursuant to this 
remand should state for the record that the measurements of 
all range of motion studies performed on the Veteran were 
obtained through use of a goniometer.

The Board observes that the examiner who performed the 
neurological portion of the examination, which was conducted 
in part in December 2007, with an accompanying 
electromyographic (EMG) study conducted in January 2008, 
noted in her report that she did not have the Veteran's 
claims folder available for her review.  This once again 
calls into question the adequacy of the examination for 
rating purposes.  (See Barr v. Nicholson, 21 Vet. App. 303 
(2007).)  The Court has held that the fulfillment of VA's 
duty to assist a claimant includes the conduct of a thorough 
and contemporaneous medical examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Allday 
v. Brown, 7 Vet. App. 517 (1995); Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Fenderson v. West, 12 Vet. App. 119 (1999).  
Furthermore, as the probative value of a medical opinion 
largely depends upon the extent to which it was based on a 
thorough review of a claimant's medical history as contained 
in his claims file, in cases where an examiner who has 
rendered a medical opinion has not had an opportunity to 
review the claimant's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998); Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994). 

Lastly, the Veteran and his representative have indicated at 
the May 2009 videoconference hearing that there are 
outstanding VA medical records, dated in October 2008, which 
pertain to his treatment for his cervical spine and left 
lower extremity disabilities at VA medical facilities in Wade 
Park and/or Brecksville.  As VA's statutory duty to assist a 
claimant in developing facts pertinent to his claim 
encompasses searching for records in its possession, 
especially VA records expressly sought by the claimant, the 
case should also be remanded to the RO so that these 
aforementioned VA treatment records, as well as any other 
relevant outstanding medical records, may be obtained and 
associated with the evidence.  See Jolley v. Derwinski, 1 
Vet. App. 37, 40 (1990); Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and non-VA, that treated the 
Veteran for his cervical spine disability 
and for neurological complaints relating 
to neuropathy of his left lower extremity 
since January 2008 (the time of his most 
recent VA medical examination).  After 
the Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  The records obtained should 
include, but are not limited to, those 
pertaining to his treatment in October 
2008 at VA medical facilities in Wade 
Park and/or Brecksville.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran may be provided 
with the opportunity to obtain and submit 
those records for VA review. 

2.  Thereafter, the RO must arrange for 
the Veteran to undergo the appropriate 
VA examination for spine disorders for 
the purpose of ascertaining the current 
nature and extent of severity of his 
service-connected cervical diskectomy 
and fusion with stenosis.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The physician(s) must 
review pertinent documents in  the 
Veteran's claims folder in conjunction 
with the examination and the examination 
report should reflect that such review 
was conducted and that a goniometer was 
used to measure range of motion.  

(a)  All pertinent symptomatology and 
findings must be reported in detail, 
to include, in degrees, the exact 
forward flexion of the Veteran's 
cervical spine using a goniometer to 
measure range of motion.  

(b)  The examining physician(s) must 
also comment upon whether the 
symptoms associated with the 
Veteran's service-connected cervical 
diskectomy and fusion with stenosis 
result in impairment representative 
of, or analogous to unfavorable 
ankylosis of the entire cervical 
spine.  In this regard, the examining 
physician's commentary must include 
discussion as to whether or not the 
cervical spine disability involves 
the nerves and/or the muscles and 
joint structure; whether the service-
connected cervical spine disability 
causes weakened movement, excess 
fatigability, and incoordination.  
With respect to the Veteran's 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the 
cervical joints, the presence and 
degree of, or absence of, muscle 
atrophy attributable to the service-
connected cervical spine disability, 
or the presence or absence of any 
other objective manifestation that 
would demonstrate disuse or 
functional impairment due to pain 
attributable to this cervical spine 
disability that would render it 
analogous to an unfavorable ankylosis 
condition.  

(c)  The examiner(s) must also 
comment upon whether there is 
intervertebral disc syndrome of the 
cervical spine present, and if so, 
whether or not it is a manifestation 
of, or part and parcel to the 
Veteran's service-connected cervical 
diskectomy and fusion with stenosis.  
If intervertebral disc syndrome 
associated with the service-connected 
cervical diskectomy and fusion with 
stenosis is present, the examiner(s) 
must address the question of whether 
there are incapacitating episodes of 
elevated symptomatology associated 
with the intervertebral disc syndrome 
and, if so:

(i)  Is the intervertebral disc 
syndrome manifested by 
incapacitating episodes having a 
total duration of at least one week 
but less than 2 weeks during the 
previous 12 months?  

(ii)  Is the intervertebral disc 
syndrome manifested by 
incapacitating episodes having a 
total duration of at least 2 weeks 
but less than 4 weeks during the 
previous 12 months?  

(iii)  Is the intervertebral disc 
syndrome manifested by 
incapacitating episodes having a 
total duration of at least 4 weeks 
but less than 6 weeks during the 
previous 12 months?  

(iv)  Is the intervertebral disc 
syndrome manifested by 
incapacitating episodes having a 
total duration of at least 6 weeks 
during the previous 12 months?

A complete rationale for all opinions 
must be provided.  If any physician 
presenting an opinion is unable to do so 
without resorting to speculation, it 
must be so noted.

4.  The RO must also arrange for the 
Veteran to undergo the appropriate VA 
examination(s) for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected residuals of sensory neuropathy 
of the left lower extremity.  Any 
indicated diagnostic tests and studies 
must be accomplished, including an EMG 
study if deemed appropriate.  The 
physician(s) must review pertinent 
documents in the Veteran's claims folder 
in conjunction with the examination and 
the examination report should reflect 
that such review was conducted.  The 
examiner(s) must obtain findings that 
address the level of disability 
associated with impairment of the 
Veteran's sciatic nerve and address the 
following questions:

(a.)  Is there complete paralysis of 
the left sciatic nerve manifested by 
foot drop and dangling of the left 
foot, no active movement possible of 
the muscles below the left knee, and 
weakened or loss of flexion of the 
left knee?

(b.)  Are there symptoms indicative 
of, or analogous to severe incomplete 
paralysis of the left sciatic nerve, 
with marked muscular atrophy of the 
left lower extremity?

(c.)  Are there symptoms indicative 
of, or analogous to what the 
examiner(s) would characterize as 
moderately severe incomplete paralysis 
of the left sciatic nerve?

A complete rationale for all opinions 
must be provided.  If the physician(s) 
presenting the opinion(s) is unable to 
present any opinion without resorting to 
speculation, it must be so noted.  

5.  The RO must notify the Veteran that 
it is his responsibility to report for 
the aforementioned examination(s) and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination(s), 
documentation must be obtained and added 
to the claims file which shows that 
notice scheduling the examination(s) was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
Veteran's claims of entitlement to an 
increased evaluation greater than 30 
percent for cervical diskectomy and 
fusion with stenosis, and entitlement to 
an increased evaluation greater than 20 
percent for residuals of sensory 
neuropathy of the left lower extremity.  
If the maximum benefit sought on appeal 
for either disability remains denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

